Citation Nr: 0312098	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
following the grant of service connection for low back pain 
secondary to musculoskeletal spasm with L-3 to L-4 
radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1983 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision in which 
the RO granted service connection for low back pain secondary 
to musculoskeletal spasm with L-3 to L-4 radiculopathy and 
assigned an initial rating of 10 percent, effective September 
22, 1997.  The veteran, contending her service-connected 
disability merited a rating in excess of 10 percent, filed a 
notice of disagreement in January 1999, and a statement of 
the case (SOC) was issued later the same month.  The veteran 
submitted a substantive appeal in February 1999.

As the veteran has disagreed with the initial evaluation 
assigned following the grant of service connection, the Board 
has characterized the issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In June 2000, the Board remanded the case to the RO for 
further evidentiary development and readjudication consistent 
with cited court precedent and regulatory criteria.  Per the 
Board's instruction, the RO obtained additional evidence, but 
continued the denial of the claim (see February 2002 
supplemental SOC (SSOC)).  The matter was returned to the 
Board in June 2002 for further appellate consideration.  

In July and December 2002, the Board undertook further 
evidentiary development of the claim on appeal, pursuant to 
38 C.F.R. § 19.9 (2002).  


REMAND

The veteran contends that the 10 percent rating assigned for 
her service-connected low back disability should be higher, 
considering the degree of pain and limitation of use she 
experiences.  The veteran is presumed to seek the maximum 
available benefit for her disability.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

Since the issuance of the February 2002 SOC (the last time 
the RO reviewed the case), additional evidence added to the 
claims file pursuant to the Board's development include 
reports associated with VA orthopedic and neurological 
evaluations in November 2002 and April 2003.  However, the 
Board is unable to render a decision on the basis of such 
evidence at this time. 

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  In view of that decision, 
and the deficiency noted below, a remand of this matter is 
necessary to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1995).  Hence, this matter must be 
returned to the RO for consideration of the claim in light of 
all pertinent evidence and legal authority, to include the 
evidence added to the record since the February 2002 SOC.  

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claim for a 
higher initial rating currently on appeal, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the department to explain 
what evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See DAV v. Secretary, 327 F.3d at 1339.  The RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization.   

The action described above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  Such adjudication should 
include consideration of the former criteria for evaluating 
the veteran's disability, as well as the revised applicable 
criteria, effective September 23, 2002.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1997 & 2002) and 67 Fed. Reg. 
54345-54349 (August 22, 2002).

As a final point, the Board notes that the February 2002 
supplemental SOC (SSOC) did not include citation to the legal 
authority codifying or implementing the VCAA that is 
pertinent to the current claim.  If the RO again denies the 
claim, the SSOC issued to the veteran and her representative 
explaining the reasons for the denial must include citation 
to and discussion of all additional, pertinent legal 
authority, to include that codifying or implementing the 
VCAA, as well as the revised applicable rating criteria, 
referred to above.  

The Board regrets that a remand of this matter will further 
delay a final decision in this case, but finds that such 
action is necessary to ensure that the veteran is afforded 
full due process of law.  Accordingly, this matter is hereby 
REMANDED to the RO for the following actions:

1.  The RO should furnish to the veteran 
and her representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate that claim.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in her possession, and explain 
the type of evidence that is her ultimate 
responsibility to submit.  

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
associated with the claims file since the 
February 2002 SSOC) and legal authority 
(to particularly include the former and 
revised criteria under Diagnostic Code 
5293).  

6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent VCAA 
legal authority, the revised criteria 
under Diagnostic Code 5293, and full 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




